
	
		IV
		111th CONGRESS
		1st Session
		H. RES. 253
		IN THE HOUSE OF REPRESENTATIVES
		
			March 17, 2009
			Mr. Boren submitted
			 the following resolution; which was referred to the
			 Committee on Natural
			 Resources
		
		RESOLUTION
		Honoring Ms. Lois Burton for setting an
		  example for all women through her influence and dedication to the Choctaw
		  Nation and to improved health care and education in honor of Women's History
		  Month.
	
	
		Whereas Lois Burton was committed to the education and
			 excellence of the students of Eastern Oklahoma through her service on the Jones
			 Academy Board of Educaiton;
		Whereas Ms. Burton was a dedicated advocate of improved
			 health care evident through her work with the Health Clinic of Poteau,
			 Oklahoma, her service to the Board of the Choctaw Nation Hospital, and her work
			 to establish the Pharmacy Refill Center at the Health Clinic in Poteau,
			 Oklahoma;
		Whereas Ms. Burton was devoted to the Choctaw Nation;
			 named Outstanding Elder of the Choctaw Nation in 2002 and served as a Tribal
			 Judge; and
		Whereas the life of Ms. Burton continues to influence and
			 impact the lives of the Choctaw women and Oklahoma women: Now, therefore, be
			 it
		
	
		That the House of Representatives—
			(1)honors Lois
			 Burton as an extraordinary example for all women in recognition of Women's
			 History Month;
			(2)commends Lois
			 Burton for her dedication to the Choctaw Nation; and
			(3)praises Lois
			 Burton for her advocacy of improved health care and education in
			 Oklahoma.
			
